Citation Nr: 9927232	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for major depression 
and post-traumatic stress disorder, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1969 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued a 
10 percent disability evaluation for post-traumatic stress 
disorder with major depression, without psychotic features.  
In a September 1997 rating decision, the RO granted a 
50 percent evaluation for post-traumatic stress disorder.  
The Board remanded this claim in May 1998.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.  The Board notes that the Social Security 
Administration records have been associated with the claims 
file.

In a May 1999 rating decision, the RO denied a claim for a 
total rating for compensation based upon individual 
unemployability.  The Board notes that the appellant's 
representative has listed the claim for a total rating for 
compensation based upon individual unemployability as a claim 
on appeal before the Board.  However, it must be noted that 
the claim for a total rating for compensation based upon 
individual unemployability has not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained by the Board.  38 U.S.C.A. § 7108 (West 1991).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered prior to adjudication of a 
claim.  Hazan v. Gober, 10 Vet. App. 511, 516-17 (1997).  
Specifically, the Court would not remand a matter over which 
it had no jurisdiction.  Id.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Major depression and post-traumatic stress disorder are 
currently manifested by total occupational impairment.


CONCLUSION OF LAW

Major depression and post-traumatic stress disorder are 
100 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for major depression and 
post-traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This finding is based on his 
contentions regarding the increased severity of his service-
connected disability.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  During the pendency of the appeal, the 
RO increased the appellant's disability evaluation from 10 
percent to 50 percent.  The appellant informed VA that he 
wants a higher evaluation.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).

Service connection was granted for schizophrenic reaction, 
paranoid, by means of a January 1971 rating decision.  The RO 
had granted service connection also for residuals of a shell 
fragment wound fracture, right humerus with damage.  The RO 
assigned the disabilities a combined 100 percent evaluation, 
stating that the evaluation was a temporary one based upon 
review of the appellant's service medical records and would 
be in effect for a minimum of one year, during which time he 
would be examined to determine the actual extent of his 
disablement.  In September 1971, the RO assigned a 30 percent 
disability evaluation for schizophrenic reaction, paranoid.  
In June 1978, the RO decreased the disability evaluation from 
30 percent to 10 percent based on a VA psychiatric 
evaluation.  In the August 1996 rating decision on appeal, 
the RO reclassified the disability as post-traumatic stress 
disorder with major depression without psychotic features and 
continued the 10 percent disability evaluation.  The 
reclassification was based upon a VA examiner's opinion that 
the appellant did not have, nor had he ever previously had, 
schizophrenic reaction, but that he currently had post-
traumatic stress disorder and major depression.  In September 
1997, the RO granted an increased disability evaluation from 
10 percent to 50 percent and reclassified the disability as 
major depression and post-traumatic stress disorder.

Private treatment reports from licensed psychologist Dr. Alan 
D. Keck, dated from December 1995 to April 1996, are of 
record.  Dr. Keck performed a psychological evaluation based 
upon his evaluations of the appellant in December 1995, 
January 1996, and February 1996.  Thus, a reporting of the 
individual discussions in December 1995, January 1996, and 
February 1996 would be redundant.  The appellant was 
described as well dressed and well groomed and open and 
cooperative during the interview.  Psychomotor behavior and 
speech were both within normal limits.  The appellant 
described his mood as complacent to aggressive, noting that 
he tended to experience extremes.  The appellant stated that 
he felt isolated and that he did not fit in with his family 
and friends.  He complained of feeling apathetic.  
Intellectual ability appeared to be grossly within normal 
limits, or somewhat above.  Dr. Keck stated that the 
appellant appeared oriented in all three spheres.  The 
appellant denied any experience of hallucinations, but 
admitted to one possible delusional episode.  The appellant 
complained of a history of flashbacks since his time in 
Vietnam.  He stated that these tended to be triggered by loud 
sounds, military uniforms, and hospital settings.  The 
appellant described his concentration as scattered and 
believed that his long-term memory was good, but short-term 
memory was shot.  He complained of daily panic episodes with 
no clear triggers.  He reported a history of suicidal 
ideation after his father died, which had continued 
intermittently.  Insight and judgment appeared fair, and 
impulse control was questionable.  The diagnostic impressions 
were post-traumatic stress disorder and dysthymia.  Dr. Keck 
gave the appellant a Global Assessment of Functioning (GAF) 
score of 45.  Dr. Keck noted that the extent to which these 
conditions were remediable remained to be seen.  Due to 
history, severity, chronicity, limited psychological 
resources, and current impairment, the overall prognosis was 
estimated as fair at best, with some symptoms more likely to 
respond to treatment than others.

In February 1996, the appellant had a private psychiatric 
evaluation by Dr. Walter J. Muller.  The appellant reported 
that he had constant reminders of Vietnam because of where he 
lived, which was within the flight path of the Army National 
Guard.  He stated that he kept a loaded pistol in his 
bedroom, which he saw only as a defense; however, his wife 
was worried that he would turn on her or himself with it.  
The appellant reported that he had a short fuse and would 
blow up.  He gave an example of knocking is sister's 
husband's teeth out and threatening to kill him if he ever 
touched his sister again.  Dr. Muller described the appellant 
as having a wide grin, a firm handshake, and good eye 
contact.  He was oriented times three and memory was times 
three and intact.  He was of above average intelligence with 
no cognitive impairment.  Dr. Muller stated that the 
appellant gave a cogent history and freely admitted to 
alcohol and drug abuse in the past and that he was really 
trying to straighten out his life.  He stated that he was 
involved in church, watching what he ate, and trying not to 
blow up.  Dr. Muller stated that there was no evidence of 
delusions or hallucinations.  The appellant stated that his 
biggest problem was blowing up under stress, which he would 
feel guilty about later on.  His insight seemed intact, as 
was his judgment.  The diagnoses were major depression, 
chronic, recurrent; long-standing dysthymic disorder; 
elements of post-traumatic stress disorder, and past history 
of drug and alcohol abuse.  Dr. Muller assigned the appellant 
a GAF score of 70, with the highest GAF in the past year of 
80.

In private medical records, it shows that in March 1996, the 
appellant appeared fatigued and angry.  The appellant 
discussed his problems with binge eating.  The examiner 
stated that the appellant seemed self punitive and stubborn.  
In April 1996, the appellant reported increased stress.

In May 1996, the appellant underwent a private psychiatric 
evaluation by Dr. Robin W. Wooten.  The appellant was 
described as alert, oriented, and cooperative.  He spoke 
logically and coherently, and there was no evidence of an 
underlying thinking disorder.  He appeared somewhat 
depressed, but otherwise his affect was appropriate.  His 
cognitive functions were intact, and there was no obvious 
impairment of recent or remote memory.  He acknowledged a 
variety of symptoms, which Dr. Wooten noted were suggestive 
of both anxiety and depression, as well as emotional 
lability.  He acknowledged suicidal thoughts in the past, but 
denied any overt suicidal behavior.  He also stated that he 
had had some homicidal thoughts, but had not acted upon 
these.  The impression was post-traumatic stress disorder.  
Dr. Wooten assigned a GAF score of 60.  She added that the 
appellant had worked for almost 10 years in electronic 
component quality control for the military.  She noted that 
at times, it was difficult for the appellant because of his 
conflict with various vendors over the quality of their 
product.  This led to significant emotional lability on the 
appellant's part, as well as temper outbursts.  Dr. Wooten 
further stated that since the appellant's retirement in 1995, 
he had continued to experience emotional lability, as well as 
anxiety and depression.  She determined that at this point, 
she did not feel that the appellant could tolerate the 
stresses of gainful employment.

In a June 1996 medical record, Dr. Wooten stated that the 
appellant was having difficulty talking about his feelings, 
but she determined that the appellant was doing well with 
his.

The appellant underwent a VA psychiatric evaluation in July 
1996.  The appellant admitted to having continued nightmares 
about Vietnam, with him waking up with night sweats.  He 
reported intrusive thoughts, having problems with eating 
(describing himself as bingeing and purging), insomnia, 
depression, fatigue, low concentration and attention, and 
irritability.  He stated that he felt that he was isolative 
and withdrawn, and that he hated being around people and 
crowds and preferred to be at home.  The VA examiner stated 
that the appellant had good hygiene.  He was cooperative with 
fair eye contact.  He speech was generally spontaneous, with 
a normal rate and decreased tone at times, but was goal 
oriented in wanting to get better.  The appellant described 
his mood as "up and down" and his affect was somewhat 
blunted.  He denied any suicidal or homicidal ideations, 
intent, or plan.  He denied any type of hallucinations.  He 
was awake, alert, and oriented to person, place, and time.  
Cognition, attention, and concentration were all intact.  
Insight and judgment were felt to be fair.  The diagnoses 
were major depression, severe, recurrent, without psychotic 
features and post-traumatic stress disorder.  The GAF score 
given was 60.

In a November 1996 treatment report, Dr. Wooten stated that 
the appellant complained of family problems, but noted that 
overall, the appellant appeared to be dealing with the family 
problems, noting that he was doing better than she had 
thought.  She stated that the appellant reported that because 
of his financial situation, he was considering trying to go 
back to work.  Dr. Wooten stated that she was not certain 
what the appellant should do considering his various 
problems.  In January 1997, Dr. Wooten stated that the 
appellant's wife had moved out of the house with the intent 
of filing for divorce.  She stated that the appellant had 
been dealing with difficult situations and that he had done 
well with it.  

An April 1997 letter from the Peace River Center for Personal 
Development, Inc, stated that the appellant was participating 
in the Domestic Violence Group, as ordered by the Court, and 
that his clinical diagnoses were post-traumatic stress 
disorder and major depression.  An April 1997 letter from Dr. 
Wooten stated that she had been seeing the appellant on a 
regular basis since May 1996 and that she felt that he was 
"permanently and totally disabled due to [post-traumatic 
stress disorder and major depression], which result[ed] in 
severe social and occupational impairment."

The appellant had an RO hearing in August 1997.  The 
appellant stated that he had not worked since January 1995.  
He stated that he left work because of post-traumatic stress 
disorder, cirrhosis of the liver, and low platelets.  The 
appellant reported that he had not been hospitalized since he 
had been discharged from service.  He stated that he had a 
temper, which he could control up to a point and that he had 
had homicidal thoughts in the past.  The appellant testified 
that he had a good relationship with his daughter.  He stated 
that he did not like to be around people and preferred to 
isolate himself.  The appellant stated that he had two 
friends; one from church and a Vietnam veteran.  He stated 
that he avoided going to the grocery store; that he would let 
his wife to do that so he could avoid crowds.  He reported 
that he spent his days mowing the lawn once a week, watching 
television, and taking care of his son.  He stated that he 
had nightmares every night, but could not identify what the 
nightmares were about.  He stated that he got two to three 
hours of sleep a night and had panic attacks once to twice a 
week.  The appellant stated that he had had suicidal 
thoughts, but had never attempted to carry them out.  He 
stated that he felt guilty about Vietnam on a weekly basis.  
The appellant stated that he felt that he deserved a 
100 percent evaluation.  He stated that his opinion was not 
based upon his daily trauma, but the length of time he had 
been going through his symptoms.

Private medical records from Dr. Breeijen reveal that in 
November 1997, the appellant reported explosive behavior, 
anger, irritability, poor coping skills, homicidal thoughts, 
nightmares, depression, and occasional hallucinations.  Dr. 
Breeijen stated that the appellant was appropriate in his 
display.  There were no unusual mannerisms.  The appellant 
was cooperative during the interview.  Dr. Breeijen stated 
that the appellant spoke spontaneously and used no unusual 
word usage.  He stated that the appellant had symptoms of 
significant depression.  He stated that the appellant had no 
disorientation and was alert.  The diagnoses were post-
traumatic stress disorder and major depressive disorder.  Dr. 
Breeijen noted that the appellant's psychosocial stressors 
were significant and that he was unable to cope with the 
vicissitudes of life and that the appellant's general 
functioning had been marginal.  In September 1998, the 
appellant stated that he felt he would never get better.  He 
stated that he and his wife had a love-hate relationship.  He 
stated that he had trouble trusting people.  In January 1999, 
Dr. Breeijen stated that the appellant was not employable.  

In an October 1998 police report, it showed that the 
appellant's wife had called the police because of the 
appellant.  The appellant's wife reported that the appellant 
had been playing with toys for the last three days and that 
the appellant reported seeing spiders.  The appellant's wife 
reported that she had come home and had an altercation with 
the appellant.  The appellant had laid out on the kitchen 
counter three pairs of scissors and after they argued that he 
had locked himself in their room.  The police officer stated 
that the appellant was screaming when he entered their house 
and that it took some time to get the appellant handcuffed.  

The appellant underwent a VA psychiatric evaluation in 
February 1999.  The appellant reported difficulty sleeping 
and having nightmares one to two times per week.  He 
described intrusive thoughts and flashbacks one to two times 
per week.  He stated that he was easily startled and 
hypervigilant.  The appellant reported that he had a hard 
time getting along with others because of irritability and 
depressed mood.  The appellant denied homicidal or suicidal 
ideations.  He denied auditory, visual, and tactile 
hallucinations.  The VA examiner stated that the appellant 
was alert and oriented times three.  He was adequately 
dressed and groomed.  He was calm and cooperative during the 
interview.  His affect was constricted, and mood was fairly 
irritable.  The VA examiner stated that the appellant's 
speech had normal rate, tone, volume and was goal directed.  
There was no flight of ideas or looseness of associations.  
Memory, concentration, and calculation were fair.  Insight 
and judgment were fair.  The diagnosis was post-traumatic 
stress disorder.  The GAF score assigned was 55.

In February 1999, the appellant was administered the 
Minnesota Multiphasic Personality Inventory at VA.  The VA 
examiner stated that the results of testing were not 
considered to be reliable due to excessive endorsement of 
psychology by the appellant.  The VA examiner stated that at 
the time of testing, the appellant was alert and oriented in 
all spheres.  The appellant denied any impairment of thought 
processes, delusions, hallucinations, inappropriate behavior, 
or suicidal or homicidal ideations.  The VA examiner stated 
that the appellant was able to maintain activities of daily 
living and did not demonstrate any discernable memory loss.  
The appellant presented with symptoms of persistent increased 
arousal, persistent re-experience of trauma, and persistent 
avoidance of stimuli associated with trauma.  The diagnosis 
was post-traumatic stress disorder, and the GAF score 
assigned was 55.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  

In the August 1996 rating decision on appeal, the RO reviewed 
the appellant's claim for an increased evaluation for major 
depression and post-traumatic stress disorder under the old 
rating criteria for mental disorders (as opposed to the old 
criteria for psychotic disorders).  The criteria for mental 
disorders were amended in November 1996.  In a September 1997 
rating decision, the RO reviewed the appellant's claim under 
the new criteria.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Thus, 
the Board will consider the appellant's claim for an 
increased evaluation for major depression and post-traumatic 
stress disorder under both criteria.  Both the old criteria 
and the new criteria will be laid out for the benefit of 
comparing the two.  The old criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked  
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

The Board notes that the appellant entered a claim to the 
effect that his disability was more severe than evaluated.  
To that extent, he was correct, and the evaluation was 
increased from 10 percent to 50 percent in September 1997 
while the case was in appellate status.  The appellant 
informed VA at the August 1997 RO hearing that he felt he 
deserved a 100 percent disability evaluation.  Thus, the 
appeal continues.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 100 percent rating for major 
depression and post-traumatic stress disorder.  In February 
1996, the appellant described his mood as complacent to 
aggressive, noting that he tended to experience extremes.  
The appellant felt isolated and apathetic.  He had a history 
of flashbacks and complained of daily panic attacks with no 
clear triggers.  Dr. Muller described the appellant as having 
a firm handshake and good eye contact.  The appellant 
reported that he had a short fuse and would blow up.  Dr. 
Muller determined that the appellant's insight and judgment 
were intact.  There was no evidence of hallucinations or 
delusions.  Dr. Wooten described the appellant has alert, 
oriented, and cooperative with no evidence of an underlying 
thinking disorder.  The appellant had a variety of symptoms, 
which Dr. Wooten noted were suggestive of anxiety and 
depression, as well as emotional lability.  The appellant 
acknowledged suicidal and homicidal thoughts in the past.  
She stated that she felt that the appellant was not capable 
of handling the stresses of gainful employment and later 
stated that the appellant was permanently and totally 
disabled due to post-traumatic stress disorder and major 
depression, which resulted in severe social and occupational 
impairment.

In July 1996, the VA examiner noted that the appellant's 
insight and judgment were fair.  The appellant's speech was 
spontaneous.  The appellant described himself as having 
intrusive thoughts, having problems with bingeing and 
purging, insomnia, depression, fatigue, low concentration and 
attention, and as being irritable.  At the RO hearing, the 
appellant stated that he had a temper and had had suicidal 
and homicidal thoughts in the past.  He did not like to be 
around people and would isolate himself.  He stated that he 
had nightmares regularly and got only two to three hours of 
sleep.  The appellant reported that he had panic attacks once 
to twice a week.  In 1997, Dr. Breeijen stated that the 
appellant had symptoms of significant depression.  In 
diagnosing post-traumatic stress disorder and major 
depressive disorder, Dr. Breeijen noted that the appellant's 
stressors were significant and that he was unable to cope 
with the vicissitudes of life.  He stated that the 
appellant's general functioning was marginal.  In January 
1999, Dr. Breeijen stated that the appellant was not 
employable.

Finally, in February 1999, the appellant reported nightmares, 
intrusive thoughts, flashbacks, and hypervigilance.  The VA 
examiner stated that the appellant's affect was constricted 
and mood was fairly irritable.  Insight and judgment were 
fair.  The GAF score assigned was 55.  Also that month, the 
VA examiner stated that the appellant presented with symptoms 
of persistent increased arousal, persistent re-experience of 
trauma, and persistent avoidance of stimuli associated with 
trauma.  The GAF score assigned was 55.  The Board finds that 
such facts establish that the appellant is 100 percent 
disabled.

This determination is supported by Dr. Keck's assignment of a 
GAF score of 45 in his psychological evaluation and Dr. 
Wooten's statements about the appellant's inability to work.  
Although the GAF score does not fit neatly into the rating 
criteria, the GAF is evidence, which the Court has noted the 
importance of and defined the terms of the GAF score.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  A GAF score of 45 (which is within the range 
of 41 to 50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
(Emphasis added.)  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).  Dr. Keck's 
determination of the GAF score was based upon his evaluations 
of the appellant in December 1995, January 1996, and February 
1996 (for a total of seven sessions).  Dr. Keck had an 
opportunity to observe the appellant on these seven occasions 
and determine the severity of the appellant's symptoms and 
how they affected his daily life.  Further, Dr. Wooten had 
been seeing the appellant from May 1996 to April 1997, at 
which time, she stated that she felt the appellant was 
permanently and totally disabled due to post-traumatic stress 
disorder and major depression and that the appellant was 
incapable of handling the stresses of gainful employment.  
See Johnson v. Brown, 7 Vet. App. 95, 99 (1994) (if post-
traumatic stress disorder disability meets one of the 
criteria (of the old criteria), then a 100 percent rating is 
required).

The Board is aware that not all of the evidence supports the 
100 percent evaluation, as the appellant has been given GAF 
scores of between 55 and 80, which reveal mild to moderate 
symptoms.  Additionally, in February 1999, the VA examiner 
stated that results from the Minnesota Multiphasic 
Personality Inventory were not valid because the appellant's 
answers were not reliable and revealed excessive endorsement 
of psychology by the appellant.  However, it must be noted 
that the appellant's treating physician, Dr. Keck, has given 
the appellant a GAF score of 45, and the appellant's current 
treating physician, Dr. Wooten, has stated that the appellant 
cannot handle the stresses of gainful employment.  Drs. Keck 
and Wooten have had a more consistent opportunity to observe 
the appellant and make more than just a one-time assessment 
of the severity of the appellant's disability.  Thus, the 
Board gives more probative weight to their assessments than 
the assessments conducted by professionals who had only one 
opportunity to observe the appellant.

Additionally, no competent medical professional has directly 
refuted Dr. Wooten's determination that the appellant is 
permanently and totally disabled because of his post-
traumatic stress disorder and major depression.  An 
assignment of a higher GAF score, which reveals a 
determination that the appellant has moderate symptoms, does 
not rebut Dr. Wooten's determination.  VA is under an 
obligation to balance all the evidence during the appeal 
period.  That balancing has left the Board with the belief 
that the preponderance of the evidence supports a 100 percent 
evaluation.  

Comparing the old criteria to the new criteria, the Board 
believes that the old criteria is more favorable to the 
appellant's claim.  As cited above, in Johnson, the Court 
held that if a veteran's post-traumatic stress disorder 
disability met one of the criteria (of the old criteria), 
then a 100 percent evaluation was required.  Johnson, 7 Vet. 
App. at 99.



ORDER

A 100 percent rating for major depression and post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

